DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit et al. (20160174771) in view of Park (20170071413) and Roeser (3825723).
Benoit teaches a variable temperature blender (par. 0151) comprising: a lid assembly (par. 0093, 0119),
a vessel assembly (fig. 11), the vessel assembly having a blending vessel (fig. 11 ref. 12) and a collar attached to a bottom portion of the blending vessel (fig. 11 ref. 154; par. 0096),

a heating element (par. 0096 ref. 26) positioned within the collar of the vessel assembly (par. 0096; fig. 11 ref. 150 within ref. 154).
a plate (par. 0096, fig. 20 ref. 150) located above the heating element within the collar of the vessel assembly, the plate being in thermal connection with the heating element (par. 0096) and a food item contained within the blending vessel to heat the food item in contact with the plate (par. 0096; conductive heat element) and 
a temperature sensor located within the collar of the vessel assembly (fig. 20 par. 0097), the temperature sensor further positioned through the plate of the vessel assembly (par. 0097 lines 15-19) to obtain a temperature measurement of the food item (par. 0097),
The controller (par. 0136) is configured to control (i) heating of the heating element via an electronic heating control signal transmitted from the controller to an electrical interface (par. 0127; par. 0136) that electrically connects the base assembly with the vessel assembly (par. 0136), the electronic heating control signal activating or deactivating heating (par. 0147; par. 0128 on/off) by the heating element based on parameters (par. 0147) of an operational mode of the variable temperature blender to heat at least on food item contained within the blending vessel (par. 0147), and (ii) execution of the operational mode (par. 0147).
Benoit is silent to teaching the temperature sensor in contact with the food item contained within the blending vessel.
Benoit teaches temperature sensors for obtaining temperature measurements indicative of the food therein.  Thus since Benoit teaches the temperature sensor extending within the heat conducting element within the vessel (par. 0097) though silent to the sensor extending into and in contact with the food.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the temperature sensor as taught by Benoit further passing completely through the heat plate as taught by Roeser (col. 3 lines 31-33) and more specifically such that the temperature sensor is in contact with the food as taught by Park (fig. 7 ref. 41) the motivation being achieving a same temperature measurement indicative of the food therein as taught by Benoit which due to being in contact provides a same desired accurate regulation of temperature of the container and the interior volume of the container as taught by Benoit.
The electrical interface is a pin and socket electrical interface (par. 0127 terminals).
The electrical interface comprises a vessel assembly electrical interface (par. 0127) and a base assembly electrical interface (par. 0127), the vessel assembly electrical interface comprising 
The vessel assembly has a temperature sensor (par. 0097), the temperature sensor being in electrical communication with the electrical interface (par. 0097 extend to).
The controller has a memory to store a plurality of pre-programmed modes of operation (par. 0147).
The operational mode is one of the plurality of pre-programmed modes of operation (par. 0147).
With respect to claim 4, the vessel assembly has a lid switch (par. 0093, 0115), the lid switch being in electrical communication with the electrical interface (par. 0093, 0115).
The lid assembly has a lid including a protrusion extending from the lid (par. 0116), the blending vessel has a handle (fig. 11), and the lid switch is within the handle (fig. 8, fig. 11, par. 0093, 0115), where it is noted the claimed handle is taken with respect to any additional means capable of being held. 
The controller is configured to (i) detect a status of the lid switch (par. 0093, 0115), and (ii) enable or disable the execution of the operational mode based on the detected status of the lid switch (par. 0093, 0115).
When the lid is attached to the blending vessel in a locked position, the protrusion engages the lid switch (par. 0093, 0115), and the status of the lid switch is an engaged status which, when detected by the controller, permits the execution of the operational mode by the controller (par. 0093, 0115).
Wherein when the lid is not attached to the blending vessel in a locked position, the protrusion does not engage the lid switch (par. 0093, 0115), and the status of the lid switch is a disengaged status which, when detected by the controller, does not permit the execution of the operational mode by the controller (par. 0093, 0115).

Response to Arguments
With respect to applicants urging directed to Benoit, applicant is urged to par. 0097 lines 15-18 which teaches the thermostat pin extending into a recess within the conductive heating element.  Thus though silent to extending completely there through and in contact with the food. Benoit teaches temperature sensors for obtaining temperature measurements indicative of the food therein.  Thus since 
With respect to claim 4, applicant is urged to par. 0115 which teaches the heating and stirring functions being dependent on lid interlock and more specifically a lid switch (par. 0093, 0115).  Though applicant urges a mechanical lid switch importantly the lid switch is in electrical communication with the electrical interface (par. 0093, 0115) as the electrical interface controls electrical actuated heating and stirring functions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792